 1   PILLSBURY WINTHROP SHAW PITTMAN LLP
     WAYNE M. WHITLOCK (SBN 137409)
 2   wayne.whitlock@pillsburylaw.com
     2550 Hanover Street
 3
     Palo Alto, CA 94304-1115
 4   Telephone:    (650) 233-4528
     Facsimile:    (650) 233-4545
 5
     MARK E. ELLIOTT (SBN 157759)
 6   mark.elliott@pillsburylaw.com
     725 South Figueroa Street, Suite 2800
 7   Los Angeles, CA 90017-5406
     Telephone: (213) 488-7100
 8   Facsimile: (213) 629-1033
 9   Attorneys for Defendant
     MENDOCINO FOREST PRODUCTS
10   COMPANY, LLC
11                                UNITED STATES DISTRICT COURT
12                               NORTHERN DISTRICT OF CALIFORNIA
13

14
     CALIFORNIA SPORTFISHING                           Case No. 3:17-CV-01223 (VC)
15   PROTECTION ALLIANCE, a non-profit
     corporation,                                      STIPULATION AMENDING CONSENT
16                                                     AGREEMENT; [PROPOSED] ORDER
                    Plaintiff,                         THEREON
17
            v.
18                                                     (Federal Water Pollution Control Act,
     MENDOCINO FOREST PRODUCTS
     COMPANY, LLC                                      33 U.S.C. §§ 1251 to 1388)
19

20                  Defendant.

21

22          Plaintiff California Sportfishing Protection Alliance (“CSPA”) and Defendant Mendocino

23   Forest Products Company, LLC (“MFP”) (collectively the "Parties") in the above-captioned action

24   stipulate and agree to the following Amendment of Consent Agreement.

25           WHEREAS, CSPA is a non-profit public benefit corporation dedicated to the

26   preservation, protection, and defense of the environment, wildlife, and natural resources of

27   California’s waters;

28
                                                      -1-             STIPULATION AMENDING CONSENT
                                                                                             AGREEMENT
                                                                              Case No. 3:17-CV-01223 (VC)
 1            WHEREAS, MFP owns and/or operates an approximately 176-acre facility at 850 Kunzler

 2   Ranch Road, in Ukiah, California where it conducts various sawmill and planning mill activities

 3   including log storage and handling, milling of lumber, lumber planing, fenceline operations, wood

 4   surface protection, lumber drying, lumber storage and shipping, maintenance of the manufacturing

 5   and rolling stock equipment and systems, and wood treating (collectively, the “Facility”);

 6            WHEREAS, CSPA and MFP entered into a Consent Agreement settling CSPA’s

 7   allegations of MFP’s non-compliance with the Clean Water Act on November 14, 2017 (“Consent

 8   Agreement”); See, ECF Dkt. No. 48.

 9            WHEREAS, on January 5, 2018 the Court entered an order granting the Parties’ December
10   29, 2017 stipulation to dismiss the action with prejudice under FRCP 41(a)(2), with the Court

11   retaining jurisdiction over the parties for the purpose of resolving any disputes between the Parties

12   with respect to enforcement of any provision of the Consent Agreement until November 30, 2020,

13   ECF Dkt. No. 48;

14            WHEREAS, Paragraph I.2 of the Consent Agreement set forth commitments of MFP,

15   including the implementation of numerous Best Management Practices (“BMPs”) intended to

16   eliminate or reduce pollutants in MFP’s storm water discharges to the Russian River;
17            WHEREAS, during implementation of those BMPs, MFP notified CSPA that certain

18   changes were necessary due to circumstances beyond MFP’s control that it encountered when

19   work began on the original BMPs. In addition, MFP notified MFP of certain other changes that

20   would be operationally superior for Facility storm water management. CSPA has fully reviewed

21   and concurred with these changes, and the Parties have agreed to incorporate them into this

22   Stipulation Amending Consent Agreement1;

23            WHEREAS, on October 1, 2018, MFP provided CSPA with a memorandum

24   memorializing its Level 1 Exceedance Response Action (“ERA”) Evaluation for Total Suspended

25

26   1
         While this stipulation changes the BMPs that will be implemented in certain drainage areas in
27       2018, it does not amend the implementation deadlines, which remain October 1, 2018 as per the
         original Consent Agreement.
28
                                                      -2-             STIPULATION AMENDING CONSENT
                                                                                             AGREEMENT
                                                                              Case No. 3:17-CV-01223 (VC)
 1   Solids as required by Section XII.C.1 of the Revised General Permit. BMPs added to the MFP

 2   Facility’s Stormwater Pollution Prevention Plan (“SWPPP”) pursuant to the Level 1 ERA

 3   Evaluation necessitate changes in the SWPPP Site Map. The Parties have agreed to incorporate

 4   conforming changes to Exhibit A, 2018 Facility Map and other applicable Consent Agreement

 5   Exhibits in this Stipulation Amending Consent Agreement (“Stipulated Amendment”); and

 6          WHEREAS, Paragraph 28 of the Consent Agreement provides that it may be amended

 7   only by a writing signed by the Parties or their authorized representatives; and,

 8          WHEREAS, within five (5) calendar days of mutual execution, this Agreement shall be

 9   submitted to the Attorney General, United States Department of Justice, Citizen Suit Coordinator

10   and the Administrator, Environmental Protection Agency, for the 45-day statutory review period,

11   pursuant to 33 U.S.C. § 1365(c).

12

13          NOW, THEREFORE, THE PARTIES STIPULATE AS FOLLOWS:

14          1.      Paragraph I.2(o) of the Consent Agreement is replaced by the following:

15                  (o)     Drainage Areas 008, 019 and 022. The DPs for 008, 019 and 022 shall remain

16          separate and sampled at their current location for the 2017-2018 Reporting Year. On or

17          before October 1, 2018, MFP shall combine DAs 008 and 022, and all storm water from

18          former DA 008 shall be routed to and sampled at DP 022. Drainage Area 019 shall remain

19          separate and sampled at DP 019.

20

21          2.      Paragraph I.2(q) of the Consent Agreement is replaced by the following:

22          Drainage Area 022

23                  (q)     Construction of New Northern Infiltration BMP in DA 022. On or before

24          October 1, 2018, MFP shall construct a new infiltration BMP adjacent to the north end of DA

25          022 (formerly DA 008). See Exhibit A, 2018 Facility Map for location of the northern

26          infiltration BMP and Exhibit C, Infiltration BMPs Dimensions Table for approximate

27          dimensions. MFP shall prepare construction drawings for this infiltration BMP (formerly DA

28
                                                      -3-             STIPULATION AMENDING CONSENT
                                                                                             AGREEMENT
                                                                              Case No. 3:17-CV-01223 (VC)
 1   008 Infiltration BMP), with a level of detail similar to those as-built drawings prepared under

 2   Paragraph I.2(l), above, and provide them to CSPA by June 1, 2018 pursuant to the notice

 3   provisions below. The northern infiltration BMP shall connect to an existing infiltration BMP

 4   in DA 022 (the southern infiltration BMP), and excess storm water, if any, shall discharge via

 5   DP 022. See Exhibit A, 2018 Facility Map.

 6

 7   3.     Paragraphs I.2(t)-(x) of the Consent Agreement are replaced by the following:

 8          (t)     Combination of Drainage Areas 008 and 022. On or before October 1, 2018,

 9   MFP shall combine DAs 008 and 022 as described in Paragraph I.2(o) by connecting the two

10   infiltration BMPs located within these drainage areas. See Exhibit A, 2018 Facility Map.

11          (u)     [Removed]

12          (v)     Installation of Berms Along Hensley Creek. On or before October 1, 2018,

13   MFP shall add berms along Hensley Creek as needed to direct all sheet flow to the infiltration

14   BMPs discussed in (q) above. See Exhibit A, 2018 Facility Map.

15          (w)     Reestablishment of Discharge Point 022. On or before October 1, 2018, MFP

16   shall relocate and reestablish DP 022 at the existing infiltration BMP in DA 022 (the southern

17   infiltration BMP described in item (q) above) and reconfigure berms as necessary to direct

18   sheet flow to the infiltration BMP. See Exhibit A, 2018 Facility Map.

19          (x)     [Removed]

20

21   4.      Paragraphs I.2(ee)-(gg) of the Consent Agreement are replaced by the following:

22          (ee)   Combination of Drainage Areas 001 and 017. On or before October 1, 2018,

23   MFP shall regrade as needed to combine DAs 001 and 017. MFP shall route storm water

24   from existing DAs 001 and 017 under the railroad to the new DA 024 RR-East Infiltration

25   BMP. See Exhibit A, 2018 Facility Map.

26          (ff)   Construction of Drainage Area 024 RR-East Infiltration BMP. On or before

27   October 1, 2018, MFP shall construct a new infiltration BMP located between the railroad

28
                                               -4-             STIPULATION AMENDING CONSENT
                                                                                      AGREEMENT
                                                                       Case No. 3:17-CV-01223 (VC)
 1          tracks and DAs 015 and 016.

 2                  (gg)    Rerouting of Storm water Flows from DAs 001 and 017. On or before October

 3          1, 2018, MFP shall reroute drainage from the new DA 024 RR-East Infiltration BMP to the

 4          East Field Infiltration BMP for further infiltration and ultimate discharge at DP 024. When

 5          this reconfiguration is complete, DAs 001 and 017 will become part of DA 024. See Exhibit

 6          A, 2018 Facility Map for the locations and Exhibit C, Infiltration BMPs Dimensions

 7          Table for the approximate dimensions of these BMPs.

 8

 9          5.     Exhibit A, 2018 Facility Site Map; Exhibit C, Infiltration BMPs Dimensions

10   Table, and Exhibit H, Sampling Parameters of the Consent Agreement are replaced by the

11   attached Exhibits A, C and H of the same titles; each replacement exhibit has been updated for

12   consistency with the changes described herein.

13

14          6.     Separate from the reimbursement of attorneys’ fees as provided for in Paragraph 12 in

15   the Consent Agreement and, without revising or amending the same, MFP agrees to reimburse

16   CSPA in the amount of $6,000 to defray CSPA’s reasonable investigative, expert, consultant, and

17   attorneys’ fees and costs, and all other costs incurred as a result of negotiating this Addendum. Such

18   payment shall be made payable to the “Law Offices of Andrew L. Packard Attorney Client Trust

19   Account” and remitted to the firm within ten (10) day of the Parties’ filing of this Stipulated

20   Amendment.

21

22          7.     All other terms of the Consent Agreement and other Exhibits thereto remain in full

23   force and effect.

24

25

26

27

28
                                                       -5-             STIPULATION AMENDING CONSENT
                                                                                              AGREEMENT
                                                                               Case No. 3:17-CV-01223 (VC)
                                                                  ISTRIC
                                                             TES D      TC
 1                                                         TA




                                                                                      O
                                                       S




                                                                                       U
                                                     ED




                                                                                        RT
 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                                ERED




                                                 UNIT
                                                                  O ORD
 3                                                        IT IS S




                                                                                               R NIA
 4   DATED:     February 11, 2019
                                                                                hhabr ia




                                                  NO
                                                                       ince C
 5                                                          J u d ge V




                                                                                               FO
                                                   RT




                                                                                           LI
 6
                                       The Honorable E R




                                                      H




                                                                                       A
                                                                                           C
 7                                     United States DistrictNJudge                OF
                                                               D IS T IC T
                                                                     R
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                    -1-            [PROPOSED] ORDER RE STIPULATION
                                                       AMENDING CONSENT AGREEMENT
                                                              Case No. 3:17-CV-01223 (VC)
EXHIBIT A – 2018 Facility Map
                                                                                                                                                                                                                                                                                                                                                           Legend
                                                                                                                                                                                                                                                                                                                                                           (All locations, dimensions, and configurations are approximate)
                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                             D
                                                                                                                                                                                                                                                                                                                                                             (     Stormwater Monitoring Location
                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                             .     Run-On Sampling Location
                                                                                                                                                                                                                                                                                                                                                             Ó
                                                                                                                                                                                                                                                                                                                                                             )     Drop Inlet or Culvert Inlet
                                                                                                                                                                                                                                                                                                                                                             "
                                                                                                                                                                                                                                                                                                                                                             )     Pump Station

                                                                                                                                                                                                                                                                            N.                                                                                     Stormwater Flow Direction
                                                                                                                                                                                                                                                                                 Sta                                                              Run-on
                                                                                                                                                                                                          Drainage                                                                  t   eS                                                                         Culvert
                                                                                                                                                                                                                                                                                          t.
                                                                                                                                                                                                          Area 018                                                                                                                                               % Drainage Ditch
                                                                                                                                                                                                                   018W




                                                                                                                                                                                                                                                                                                                         Pallini La




                                                                                                                                                                                                                            D
                                                                                                                                                                                                                            (
                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                                                                                                                   Berm




                                                                                                                                                                                                                                                                                                                                   ne
                                                                                                                                                                                                                                                                                                                                                                   Existing or New/Expanded Infiltration BMP Location
                                                                                                                                                                                                                                                                                                                                                                   Drainage Area
                                                                                                                                                                                                                                                                                                  Drainage




                                                                                                                                                                                                                                                                                                                             %
                                                                                                                                                                                                                                                      Log Yard                                    Area 023                                                         Areas of Impervious Pavement




                                                                                                                                                                                                      e
                                                                                                                                                                                                                                                    (See Note 2)                                                                 North State




                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                    ag r
                                                                                                                                                                                                                                                                                                                                                                   Non-Industrial Area




                                                                                                                                                                                                 or
                                                                                                                                                                                                Lu
                                                                                                                                                                                               St mbe
                                                                                                                                                                                                                                                                                                                                                                   Area subject to WDR
                                                                                                                                                                                                                                                                                                                                                                   Facility Boundary




                                                                                                                                                                                                                                                E
                                                                                                                                                            Pipe to Pond                   Pond
                                                                                                                                          Aboveground Pipe to Pond                                                   018E Drainage
                                                                                                                                                                                       Drainage




                                                                                                                                                                                                                    D
                                                                                                                                                                                                                    (
                                                                                                                                                                                                                    !
                                                                                                                                                               Water Tanks                                                Area 024
                                                                                                                                                                                       Area 006
                                                                                                                                                                                                                        (former 002)                                                                                                                       Abbreviations
                                                                                                                                                                   Run-on                                                                                        Chip




                                                                                                                                                                                                                                         )
                                                                                                                                                                                                                                         "
                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                        (See Note 2)                                                                                                                       BMP = Best Management Practice
                                                                                                                                                                                                                                                                 Bins
                                                                                                                                                                                                                                                                                                                                                           WDR = Waste Discharge Requirement




                                                                                                                                                                                  E
                                                                                                                                                       Pipe to Tanks                                                        Log Yard




                                                                                                                                                                                                                                                                                   %
                                                                                                                                                                                        Incisor
                                                                                                                                                                                       Building




                                                                                                                                                                                                                                                       Saw
                                                                                                                                                                                                                       Drainage                                                                                                                            Notes
                                                                                                                                                                      Wood                                                                                                                                                                                 1. All locations are approximate.




                                                                                                                                                                                                                                                           mil
                                                                                                                                                                                                                       Area 024 Millwright




                                                                                                                                                                                                                                                          l
                                                                                                                                                                     Treating                                                        Shop                                                      West Field
                                                                                                                                                                                                                     (former 017)
                                                                                                                                                                      Plant                                          (See Note 3)                                                                                                                          2. Stormwater in the log yard when sprinkler water is not being
                                                                                                                                                                                       006                                                      g RR-West




                                                                                                                                                                                                                        E




                                                                                                                                                           E
                                                                                                                                                                          E
                                                                                                                                                                                   )
                                                                                                                                                                                   "
                                                                                                                                                                                                                                                                                                                                                              applied to the log decks will be diverted to an infiltration BMP




                                                                                                                                                                                   D
                                                                                                                                                                                   (
                                                                                                                                                                                   !
                                                                                                                                                                                   E
                                                                                                                                                                                                                                           ildin Infiltration
                                                                                                                                                                                                                                      r Bu




                                                                                                                                                                                               E
                                                                                 Railroad
                                                                                                                                                                                                                                Sorte               BMP                                                          023                                          in the East Field and ultimately discharge at Discharge Point 024.



                                                                                                                                                                                                                                                                                                             D
                                                                                                                                                                                                                                                                                                             (
                                                                                                                                                                                                                                                                                                             !
                                                                                                                                             Bermed Drop Inlet




                                                                                                                       D
                                                                                                                       (
                                                                                                                       !
                                                                                                                                                                                                                                                                           %
                                                                                                                                                                          Sealed Drain Inlet                                                                                                                                                                  Stormwater in the southeastern log handling and storage area
                                                                                                                        020                                                                                    016                                                                 Drainage Area 024                                                          collected at the pump station will be diverted to an infiltration BMP
                                                                                                                                                           Storage




                                                                                                                                                                                                                D
                                                                                                                                                                                                                (
                                                                                                                                                                                                                !
                                                                                                    Blocked Ditch                                                                       Drainage                                                                               (former 001) (See Note 3)                                                      in the East Field and ultimately discharge at Discharge Point 024.




                                                                                                                                                                                                                                E
                                                                                                                                                                                                                                                                                                                                               Railroad




                                                                                                                                                                                                                        E
                                                                                                                                                                                        Area 019                                Dry              RR-East




                                                                                                                                           E
                                                                                                                                                                                                          D
                                                                                                                                                                                                          (
                                                                                                                                                                                                          !
                                                                                                                           Drainage                                                                           019              Kiln             Infiltration                                                                                               3. Stormwater from Drainage Areas 017 and 001 will be diverted to
                                                                                                                                                                                                                                                                                  Stormwater
                                                                                                                           Area 020                                                                                         Drainage               BMP                                                                                                        the RR-East infiltration BMP and then on to the East Field for further
                                                                                                                                                                Lumber                                                                                                             Diversion
                                                                                                                                                                                Chip                                        Area 016                                                                                                                          infiltration and ultimately discharge at Discharge Point 024. When
                                                                                                                                                                Storage                                                                                                              Valve
                                                                                                                                                                                Bins                                                                                                                                                                          this reconfiguration is complete, Drainage Areas 017 and 001 will
                                                                                                                                                                                                                             Drainage                                   East Field                                                                            become part of Drainage Area 024.
                                                                                                                           Storage                                                                                           Area 015                                   Infiltration




                                                                                                                                                                                       E
                                                                                             Run-on                               Drainage Lumber                                                                                                                          BMP                                    East Field
                                                                                                                                                                             Drainage                                                                                                                                                                      4. Stormwater from Drainage Areas 004 and 012 will be diverted to an
                                                                                                                                  Area 025 Storage                                    Planer                                        Air Dry Yard                                                               Infiltration BMP
                                                                                                                                                                             Area 022                                                                                                                                                                         infiltration BMP in Drainage Area 025 and ultimately discharge at
                                                                                                                                (former 004)                                            Mill                                                                                                                 (Drainage Area 024)
                                                                                                                                                                           (former 008)                                             Boneyard                                                                                                                  Discharge Point 025. When this reconfiguration is complete,
                                                                                                                                                                                                                                                                               D
                                                                                                                                                                                                                                                                               (
                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                        %
                                                                                                   Nor Cal                      (See Note 4)                                                                                                                                                                  (See Notes 2 & 3)




                                                                                               .
                                                                                               !
                                                                                                                                                                                                                                                                                                                                                              Drainage Areas 004 and 012 will become part of Drainage Area 025.
                                                                                                                                                                                                          %
                                                                                                               Boneyard                                                    (See Note 5)




                                                                                                                                                                                                                                         (
                                                                                                                                                                                                                                         !
                                                                                                                                                                                                                                                                         024




                                                                                                                                                                                  E
                                                                                                                                                                                                                                              015
                                                                                                                 Shipping




                                                                                                                                                                                                                                         D%




                                                                                                                                                                                           E
                                                                                                                                                                                           %
                                                                                                   Fenceline                                                                                                                                                                                                                                               5. Stormwater from the Drainage Area 008 infiltration BMP




                                                                                                               E
                                                                                                                   Area Truck Gas and Diesel
                                                                                                                                                                                                                                                                                                                                                              ("northern infiltration BMP") will be routed through the existing
                                                                                                                          Shop Fueling Area
                                                                                                                                      Oil/Water                                                                                                                                                                                                               Drainage Area 022 BMP ("southern infiltration BMP") and ultimately
                                                                                                                                                                                                                                                                                                                                                              discharge at Discharge Point 022. When this reconfiguration is




                                                                                                                                                                                                   k




                                                                                                                               E
                                                                                                                                      E
                                                                                                                                      Separator




                                                                                              %
                                                                                                                                                                     Lumber                                                                                                                                                                                   complete, Drainage Area 008 will become part of Drainage Area 022.




                                                                                                                                                                                                   re e
                                                                         Drainage                                                                                                                             Infiltration Trench




                                                                                                                                               E
                                                                         Area 011                                    Remanufacturing                Chip             Storage




                                                                                                                                                                                               ey C
                                                                                                                                                    Bins




                                                                                                               E
                                                                                                                                                                                           n sl




                                                                                                                                               E
                                                                                                                Maintenance                                                                                                                                                                                                                                Sources




                                                                                                                                                                                         He
                                                                                                                                                                          %
                                                                                                                   Shop                                                                         Northern                                                                                                                                                   1. Aerial imagery provided by ESRI's ArcGIS Online,




                                                                                                                                                                      D
                                                                                                                                                                      (
                                                                                                                                                                      !
                                                                                                                                                                                                                                                        Russian River
                                                                                Forestry                                                                                  022                  Infiltration                                                                                                                                                   dated 31 October 2017.
                                                                                Building                            Lumber                                                                        BMP




                                                                                                                                             E EE
                                                                                                                    Storage
                                                                            Drainage                                                                                                   Drainage
                                                                                                                                                                                                                                                                                                                                                                          N     0                     400                 800
                                                                                                                                                                                                                                                                                                                       Ru
                                                                                                                                                                                                                                                                                                                         s




                                                                            Area 025                                                                                       Southern Area 022
                                                                                                                                                                                                                                                                                                                                                                     ±


                                                                                                                                                                                                                                                                                                                       Ea sian




                                                                                                      D
                                                                                                      (
                                                                                                      !
                                                                                         %
                                                                                                                                                                          Infiltration                                                                                                                                                                                                           (Scale in Feet)
                                                                                                                                                                                                                                                                                                                         st R i




                                                                                                        011




                                                                           D
                                                                           (
                                                                           !
                                                                                                                                                                             BMP
                                                                                                                                                                                                                                                                                                                           Fo ve




                                                                                                                                     Drainage
                                                                                                                                                                                                                                                                                                                              rk r




                                                                               025
                                                                                     %                                               Area 025                                                                                                                                                                                                                                                                      2018 Facility Map
                                                                                                                                   (former 012)
                                                                                                                                   (See Note 4)

                                                                                                                                                                                                                                                                                                                                                                                            Mendocino Forest Products Ukiah Sawmill
                                                                                                                                                                                                                                                                                                                                                                                                                          Ukiah, CA
                                                                                                                                                                                                                                                                                                                                                                                                                   31 October 2018
                                                                                                                                                                                                                                                                                                                                                                                                                         B70039.00
                                                                                                                                                                                                                                                                                                                                                                                                                           Exhibit A




Path: X:\B70039\Maps\2018\10\ExhibitA_2018_Facility_Map_2018-10-31.mxd
EXHIBIT C – Infiltration BMPs Dimensions Table
                                                                                         Exhibit C - Infiltration BMPs Dimensions Table
                                                                                    Mendocino Forest Products - Ukiah Sawmill, Ukiah, California

                                                 Total Area      Impervious Area          Pervious Area                    Pervious Area Predominant Soil Types (1)                        New/Expanded Infiltration BMP
                 Drainage Area                                                                                                                                   Xerofluvents-                Dimensions            Percolation
                                                                                                                 Urban                 Russian
                     Name                          Acres       Percent      Acres      Percent       Acres                 Coal Loam             Xerofluvents      Riverwash                           Depth           Rate
                                                                                                                Land (2)                Loam                                             Area
                                                                                                                                                                    Complex                              (ft)      (minutes/inch)

           former 008 (includes Northern                                                                                                                                              6,900 sq ft             6.5
                                                    7.2          52%          3.7        48%          3.5         72%          4%          8%             --             16%          Additional Infiltration Trench:      25.1
               Infiltration BMP) (3)
                                                                                                                                                                                     Approximately 4 ft x 250 ft x 4 ft




 022
         Combined 022 (includes former 008
                                                    9.0          58%          5.2        42%          3.8         71%          4%          7%             --             18%        3,400 sq ft (4)            4           25.1
                  Drainage Area)
                       011                          6.9          50%          3.4        50%          3.4        98%           --          --             --             2%           4,400 sq ft              7           20.9
                       015                          8.1          89%          7.2        11%          0.9          --         16%         84%             --              --          8,800 sq ft              9           125.4
                      018E                          1.4          96%          1.3         4%          0.1         79%         21%          --             --              --          1,200 sq ft              3           27.8
                      018W                          2.3          39%          0.9        61%          1.4        100%          --          --             --              --          1,400 sq ft              5           20.9
                       019                          1.1          80%          0.9        20%          0.2         3%          97%          --             --              --           800 sq ft               3           41.8
           former 001 (includes RR-West
                                                    1.5          73%          1.1        27%          0.4         29%         71%           --            --              --          4,200 sq ft              1           35.5
               Infiltration BMP) (3)
                  former 017 (3)                    1.7          96%         1.6          4%           0.1       100%          --           --            --              --              --                   --           --
                  former 002 (3)                    5.1          44%         2.3         56%           2.9       100%          --           --            --              --              --                   --           --
                    Log Yard (3)                   21.7          9%          2.0         91%          19.7       100%          --           --            --              --              --                   --           --
           RR-East Infiltration BMP (3)(5)          0.6           6%         0.03        94%           0.6         --        100%           --            --              --         10,400 sq ft             4.5           --
                                                                                                                                                                                                                           25.1




 024
            East Field Infiltration BMP (3)        18.8          0%           0.0        100%         18.8         --          2%         98%             --              --          18.8 acres               3           25.1
                                                                                                                                                                                                                           31.4
         Combined 024 (includes former 001,
        former 017, former 002, Log Yard, RR-
                                                   49.4          14%          7.0        86%          42.4        54%          3%         44%             --              --               --                  --            --
          East Infiltration BMP and East Field
           Infiltration BMP Drainage Areas)
                      former 004 (3)               14.7          43%          6.3        57%          8.4        100%          --           --            --              --               --                  --            --
                      former 012 (3)               5.7           94%          5.4        6%           0.3        92%           --           --            --             8%                --                  --            --




 025
       Combined 025 (includes former 004 and
                                                   22.1          53%         11.6        47%          10.5        85%          --           --          12%              2%          10,460 sq ft             7.5          41.8
             former 012 Drainage Areas)

 Abbreviations:
 -- = not applicable
 BMP = best management practice
 sq ft = square feet

 Notes:
 1. Soil types for pervious areas were determined based on the USDA's Web Soil Survey website (https://websoilsurvey.sc.egov.usda.gov/) for Mendocino County, Eastern Part and Southwestern Part of Trinity County, California.
 2. Urban land does not have a predominant soil type provided in the USDA's Web Soil Survey data. The predominant non-urban soil type in the vicinity is Russian Loam (or Cole Loam, if the East Field Infiltration BMP is excluded).
 3. Shaded drainage areas are incorporated into the combined areas and predominant soil types shown below the shading.
 4. Area represents the southern infiltration BMP. The total area of the northern and southern infiltration BMPs and infiltration trench in Drainage Area 022 is approximately 11,300 sq ft.
 5. Includes area adjacent to the RR-East Infiltration BMP that drains to the infiltration BMP.



                                                                                                                                                                                                           EKI Environment & Water, Inc.
EKI B70039.00                                                                                                Page 1 of 1                                                                                                ϯϭ October 2018
EXHIBIT H – Sampling Parameters
 1
 2
 3                               EXHIBIT H – Sampling Parameters
 4
              Parameter                                               NAL Value
 5
 6            pH (Field test)                                         6.0-9.0 s.u.

 7            Total Suspended Solids                                  100 mg/L

 8            Oil & Grease                                            15 mg/L

 9            Zinc                                                    0.26 mg/L

10            Copper (DA 006 only)                                    0.0332 mg/L
11
              Propiconazole* (at DP 006, 011, 022 and 025 only)       N/A
12
              Chemical Oxygen Demand                                  120 mg/L
13
14            Dioxin** (at DP 022 and 023 only)                       N/A
15

16   *This parameter may be eliminated from the sampling required under this Agreement as
17   follows. In the event that four consecutive samples at a given discharge point are “non-
18   detects” for the parameter at issue, sampling for that parameter at that Discharge Point may be
19   discontinued.
     ** The term ‘dioxins’ as used in this Agreement refers to the total toxic equivalency (TEQ),
20   calculated using the 2005 World Health Organization toxic equivalency factors (TEFs),
     adopted by the California Office of Environmental Health Hazard Assessment in 2011, of 17
21   specific chlorinated dibenzodioxins and chlorinated dibenzofurans analyzed using US EPA
22   Method 1613. This parameter may be eliminated from the sampling required under this
     Agreement in the event that two consecutive samples at the specified discharge point(s) have
23   values less than or equal to samples taken concurrently from the Russian River upstream of the
24   discharge and within 200 yards of the Facility.
24
25
26
27
